Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022, has been entered.
 
Status of Claims
Claims 1-4, 6-14, and 16-22 were previously pending and subject to a Final Office Action having a notification date of December 1, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment on February 28, 2022 (the “Amendment”) amending claims 1, 6, 10, 11, 16, 20; canceling claims 4, 9, 14, 19; and adding new claims 23-26.  The present non-final Office Action addresses pending claims 1-3, 6-8, 10-13, 16-18, and 20-26 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 and 103 set forth in the Final Office Action have been fully considered but are unpersuasive and are therefore maintained.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 10 of the Amendment, Applicant disagrees with the Examiner’s position that the claims recite limitations that can be practically performed in the human mind because “[every] computer program ever written by a human programmer “can” be performed with pen and paper” and thus “every software-related invention [would be] doomed from the start.”  The Examiner disagrees.  
Similar to as noted in the Final Office Action and hereinbelow, a human could, for example, practically in their mind and/or with pen and paper, develop various “models” that predict patient engagement to targeted behaviors (e.g., different treatments) based on “patient engagement semantics in structured/unstructured management notes.  For instance, upon reviewing notes indicating that a patient with particular characteristics took prescribed medication which lead to a successful outcome, a user could develop a “model” (e.g., list of characteristics such as demographics, propensity of medication adherence, treatments, etc.) predicting that a patient with similar characteristics would also take such medication to also lead to a successful outcome.  
The human could also practically in their mind (e.g., with pen and paper) match a given patient to a particular phenotype (e.g., by comparing behavioral characteristics of the given patient to those of one of the models), estimate positive behavior propensity for targeted behaviors based on the models, and update intervention effectiveness rankings based on what has been successful in the past for similar individuals based on the matched phenotype.  The human could then generate (e.g., determine) an intervention recommendation for the given patient based on the rankings (e.g., one of the higher ranked interventions) based on as assigned goal (e.g., to 
At page 11 of the Amendment, Applicant takes the position that “a human mind does not develop a set of models that predict patient engagement...”.  However, the relevant inquiry is not whether the “mental process” abstract idea asserted by the Examiner has been accomplished in the past as it appears Applicant believes but instead whether “a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper.” (Emphasis added)  Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972).  MPEP 2106.04(a)(2)(III)(B).  As set forth above, the human mind could practically perform the above-noted limitations of the claims at the currently claimed high level of generality and doing so would not be “unnatural for the human mind” as alleged by Applicant.
At the bottom of page 11 of the Amendment, Applicant takes the position that a human could not practically in their mind “cluster patients on a projected feature space to indicate the behavioral phenotypes according to outcome differentiating features and weights,” that it is irrelevant whether a human could practically perform cluster analysis on “small volumes of data,” and that “it is clear the claims are directed to a computer implementation that processes a corpus of medical information.”  
Initially, the claims do not recite processing a “corpus of medical information” nor do they recite the relative volume of data being processed by the claims.  Furthermore, the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  In this case, Applicant has not cited to any portion of the specification that requires the volume of data processed by the present claims to be a volume that could not be practically processed by the 
Furthermore, a human could practically “cluster” patients on a projected feature space to indicate the behavioral phenotypes according to outcome differentiating features and weights.  For instance, a person could practically compose (e.g., with pen and paper) a matrix (projected feature space) of a plurality of patients and several features of the patient such as for instance, blood pressure, weight, and/or the like.  The person could then cluster (e.g., group, aggregate) patients according to for instance relative blood pressure based on the person’s knowledge that blood pressure is an “outcome differentiating feature” (and thus has a higher “weight”) as compared to the other features.  For instance, the person could cluster/group patients into a first group of patients having a “normal” blood pressure (e.g., systolic less than 120 mm Hg and diastolic less than 80 mm Hg), a second groups of patients having an “elevated” blood pressure (e.g., systolic between 120-129 mm Hg and diastolic less than 80 mm Hg), and a third group of patients having a “high” blood pressure (e.g., systolic higher than 129 mm Hg or diastolic greater than 80 mm Hg).
Applicant then takes the position on page 12 of the Amendment that a “machine learning based causal inference pipeline” is used to generate causal recommendations which is not practically performable in the human mind.  The Examiner agrees as discussed with respect to (now canceled) claim 9 in the Final Office Action.  However, merely using a “machine learning based causal inference pipeline” to generate causal recommendations does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).  Applicant appears to believe that rejecting claims at a “high level of generality” is folly and that the 
At pages 12-13 of the Amendment, Applicant takes the position that the present claims do not recite “certain methods of organizing human activity” because the claims recite that the operations are performed by a “personalized patient engagement engine implemented within a data processing system” and that “[a] patent eligible invention does not become ineligible if the results of the invention can be applied to human behavior or interactions.”  The Examiner disagrees because developing models for behavior phenotypes based on patient notes/records over time, matching a given patient to a particular phenotype based on the models, estimating a propensity of positive behavior responses of a number of targeted behaviors, dynamically updating intervention effectiveness rankings based on what has led to positive responses for similar individuals, and generating an intervention recommendation for the given patient based on the rankings given an assigned goal and an individual intervention effect estimation relate to managing human behavior/interactions between people.  For instance, the above limitations are related to activities between patients and care providers and include assigning/determining treatment plans to improve patient health.  Therefore, Applicant’s assertion that “[any] managing of human behavior or interactions between people occur outside the scope of the claims” is 
At page 14 of the Amendment, Applicant takes the position that the method steps cannot be separated from the computer componentry and that addition of the computer componentry is not form over substance or a drafting effort to monopolize the judicial exception.  The Examiner disagrees and asserts that the additional elements can be divorced from the abstract idea steps as set forth herein.  In relation to Applicant’s assertion that the present claims “[solve] the problem of generating an intervention recommendation that considers behavioral phenotypes,” it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  In the present case, the alleged improvement is to the abstract idea rather than to computers or technology.
Applicant takes the position that the limitations of claims 2 and 3 cannot be practically performed in the human mind.  The Examiner disagrees because performing “feature engineering” (e.g., term/key word matching, etc.) on the notes/records to identify “interactional” features, extracting context/behavioral features from the notes/records, identifying and extracting patient engagement features from patient engagement output, and identifying patient behavioral responses to target behaviors amounts to “mental processes” as such limitations can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality.
Applicant’s arguments regarding claims 4 and 9 are moot as they are now canceled.
The 35 USC 101 rejection is maintained.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	Starting at page 17 of the Amendment, Applicant takes the position that “Rosenberg does not specifically teach developing a set of models that predict patient engagement to each of a plurality of targeted behaviors based on patient engagement semantics in ... patient-care management records for a plurality of patients over a period of time. At best, Rosenberg teaches determining one or more patients that are similar to the patient described by the patient information, which includes behavior information, and updating treatment rankings. Rosenberg does not teach developing a set of models that predict patient engagement to each of a plurality of targeted behaviors.”  The Examiner disagrees.
	Paragraphs [0058]-[0060] of Rosenberg discuss identifying one or more similar patients and then ranking treatments based on the particular set of one or more similar patients (based on the model in which the given patient is placed), while [0099] discusses developing a short list of treatments most likely to work satisfactorily, predicting a user’s overall satisfaction, and providing treatment detail information including likelihood of patient adherence (patient engagement).  Accordingly, each “model” (one or more similar patients and corresponding treatment rankings) does predict patient engagement with targeted behaviors because it provides a short list of treatments most likely to work satisfactorily, a prediction of a user’s overall satisfaction, and treatment detail information including likelihood of patient adherence.

	In this regard, as the treatment rankings of [0099] are based on, inter alia, overall satisfaction, effectiveness, popularity, adherence, etc. for a plurality of patients similar to the 
	At the bottom of page 18 to the top of page 19 of the Amendment, Applicant takes the position that there is no suggestion in Rosenberg that the similar patients would necessarily have similar behavior.  Applicant then asserts that willingness information in [0052] is just one characteristic in the patient information and that Rosenberg does not specifically teach clustering patients to form behavioral phenotypes to develop a set of models that predict patient engagement.  The Examiner disagrees.
In relation to Applicant’s former assertion, [0058] of Rosenberg discusses identifying one or more patients having one or more characteristics that are the same as those of the given patient.  Accordingly, at least in the case where all characteristics are the same as those of the patient, where characteristics include behavioral/willingness information per [0052], then the similar patients would have the same behavior.  Alternatively, even one similar characteristic could be the willingness/behavioral characteristic.
	In relation to Applicant’s latter assertion, the set of characteristics/information and corresponding treatment rankings for each set of one or more similar patients per [0058] of Rosenberg is a different “model” resulting in a “set of models for a plurality of behavioral phenotypes” as they at least partially relate to behavior of the patients.  Also, the patients in each “model” are “clustered” (e.g., grouped) as they have one or more common/similar characteristics/features.  Furthermore, the patient clustering would occur on some “projected feature space” (in memory 526 of Figure 5 of Rosenberg) whereby each model would indicate a 
	At the middle of page 19 of the Amendment, Applicant takes the position that Rosenberg does not teach estimating a propensity of positive behavioral responses to each of the targeted behaviors.  The Examiner again disagrees.  Similar to as noted above, [0058]-[0060] of Rosenberg discusses identifying one or more similar patients and then ranking treatments based on the particular set of one or more similar patients (based on the model in which the given patient is placed), while [0099] discusses developing a short list of treatments most likely to work satisfactorily, predicting a user’s overall satisfaction, and providing treatment detail information including likelihood of patient adherence (patient engagement).  Accordingly, each “model” (one or more similar patients and corresponding treatment rankings) would allow for an estimation of treatments most likely to work satisfactorily, a prediction of a user’s overall satisfaction, and treatment detail information including likelihood of patient adherence (positive behavioral responses).
	At the bottom of page 19, Applicant takes the position that Rosenberg does not teach/suggest a number of prototypical patient cases regarding behavior features.  The Examiner disagrees because [0041] of Rosenberg discusses how the patient information (from which the “behavioral phenotypes” are generated per [0058]) is compiled from e.g., thousands of patient/physician surveys which would represent “prototypical” patient cases against which the given patient case is compared; also, [0048] discusses uses of typical patient information.  
	Applicant then asserts at the top of page 20 that patients in Rosenberg are not necessarily grouped according to behavioral features.  The Examiner disagrees because [0058] of Rosenberg discusses identifying one or more patients having one or more characteristics that are the same as 
	Applicant’s remaining arguments on page 20 of the Amendment have already been addressed herein. 
	At the top of page 21 of the Amendment, Applicant takes issue with the Examiner’s use of the word “would” when discussing the manner in which Rosenberg discloses the limitations of claim 1 and that the Examiner is “clearly reading claim features into the reference by creating an alternate interpretation of the reference that “would” teach the claim features.  The Examiner disagrees with Applicant’s assertion.  Rosenberg teaches different sets of similar patients according to one or more similar characteristics ([0058]) and the Examiner is asserting that each such set of similar characteristics and treatment rankings is a “model.”  The Examiner’s use of “would be” is the same as an assertion of “is” or “are.”  Furthermore, similar patients are clustered/grouped to form each set of similar patients.  Still further, as the system of Rosenberg is implemented in the recommendation computer system 102 of Figure 1, then the patient clustering would occur (i.e., occurs) on some “projected feature space” (in memory 526 of Figure 5 of Rosenberg) whereby each model would indicate (i.e., indicates) a “behavioral phenotype” (set of behavioral characteristics).  Furthermore, Applicant has not explained why the Examiner’s above assertions are not true.
	In relation to Applicant’s assertion that the set of characteristics/information for each set of one or more similar patients in Rosenberg are based on how successful treatments were, not predicted patient engagement, the Examiner again notes that the Examiner is equating each model to 
	In relation to Applicant’s assertion that Rosenberg does not teach that [the machine learning techniques in [0053] and [0062] of Rosenberg] use rankings based on what has been shown to lead to positive responses for individuals with a similar behavioral profile based on the matched behavior phenotype, the Examiner disagrees.  Paragraph [0053] of Rosenberg discusses use of advanced statistical and machine learning techniques to rank treatment options from those most likely to least likely to be a good match for the patient, where the intervention recommendations are the more highly ranked treatment options.  Furthermore, the rankings (and thus the “intervention recommendations”) are based on what has been shown to lead to positive responses for individuals with a similar behavioral profile based on the matched behavior phenotype per at least [0058] and [0099] which note that the rankings are based on overall satisfaction, effectiveness, popularity, and the like for similar patients.
	The 35 USC 103 rejection is maintained.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, 10-13, 16-18, and 20-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-3, 6-8, and 10 are directed to a method (i.e., a process); claims 11-13 and 16-18 are directed to a non-transitory computer program product (i.e., a manufacture); and claims 20-26 are directed to a system (i.e., a machine).  Accordingly, claims 1-3, 6-8, 10-13, 16-18, and 20-26  are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 20 includes limitations that recite at least one abstract idea.  Specifically, independent claim 20 recites:

A data processing system comprising: 
a processor; and 

develop, by the personalized patient engagement engine, a set of models that predict patient engagement to each of a plurality of targeted behaviors based on patient engagement semantics in anonymized unstructured care management notes and anonymized structured patient-care management records for a plurality of patients over a period of time, wherein developing the set of models further comprises clustering patients on a projected feature space to indicate behavioral phenotypes according to outcome- differentiating features and weights; 
match, by the personalized patient engagement engine, a given patient to a behavioral phenotype within a plurality of behaviors phenotypes, wherein the plurality of behavioral phenotypes are composed of a number of prototypical patient cases according to their interactional, contextual, and behavioral features over the period of time; 
estimate, by the personalized patient engagement engine, a propensity of positive behavioral responses of each of the plurality of targeted behaviors based on the set of models; 
dynamically update, by the personalized patient engagement engine, personalized intervention effectiveness rankings based on what has been shown to lead to positive responses for individuals with a similar behavioral profile based on the matched behavioral phenotype; 
generate, by the personalized patient engagement engine, an intervention recommendation for the given patient based on the personalized intervention effectiveness rankings relative to the patient given an assigned goal and an individual intervention effect estimation, wherein generating an intervention recommendation comprises using at least one machine learning based causal inference pipeline to generate causal recommendations; and 
provide, by the personalized patient engagement engine, the intervention recommendation to the care manager.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because developing models that predict patient engagement to each of a plurality of targeted behaviors based on patient notes/records over time via clustering patients on a projected feature space to indicate behavioral phenotypes according to outcome differentiating features and weights, matching a given patient to a particular phenotype, estimating a propensity of positive behavior responses of each of the targeted behaviors based on the set of models, dynamically updating intervention effectiveness rankings based on what has led to positive responses for similar individuals based on the matched phenotype, and generating an intervention recommendation for the given patient based on the rankings given an assigned goal and an individual intervention effect estimation are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  
A human could, for example, practically in their mind (e.g., with pen and paper), develop various “models” that predict patient engagement to targeted behaviors (e.g., different treatments) based on “patient engagement semantics in structured/unstructured management notes.  For instance, upon reviewing notes indicating that a patient with particular characteristics took prescribed medication which lead to a 
Furthermore, a human could practically “cluster” patients on a projected feature space to indicate the behavioral phenotypes according to outcome differentiating features and weights.  For instance, a person could practically compose (e.g., with pen and paper) a matrix (projected feature space) of a plurality of patients and several features of the patient such as for instance, blood pressure, weight, and/or the like.  The person could then cluster (e.g., group, aggregate) patients according to for instance relative blood pressure based on the person’s knowledge that blood pressure is an “outcome differentiating feature” (and thus has a higher “weight”) as compared to the other features.  For instance, in the case of ten patients, the person could cluster/group patients into a first group of patients having a “normal” blood pressure (e.g., systolic less than 120 mm Hg and diastolic less than 80 mm Hg), a second groups of patients having an “elevated” blood pressure (e.g., systolic between 120-129 mm Hg and diastolic less than 80 mm Hg), and a third group of patients having a “high” blood pressure (e.g., systolic higher than 129 mm Hg or diastolic greater than 80 mm Hg).
The human could also practically in their mind (e.g., with pen and paper) match a given patient to a particular phenotype (e.g., by comparing behavioral characteristics of the given patient to those of one of the models), estimate positive behavior propensity for targeted behaviors based on the models, and update intervention effectiveness rankings based on what has been successful in the past for similar individuals based on the matched phenotype.  The human could then generate (e.g., determine) an intervention recommendation for the given patient based on the rankings (e.g., one of the higher ranked interventions) based on as assigned goal (e.g., to 
The Examiner also submits that the foregoing underlined limitations constitute: (b) “certain methods of organizing human activity” because developing models for behavior phenotypes based on patient notes/records over time via clustering/grouping patients according to “outcome differentiating features and weights,” matching a given patient to a particular phenotype based on the models, estimating a propensity of positive behavior responses of a number of targeted behaviors, dynamically updating intervention effectiveness rankings based on what has led to positive responses for similar individuals, and generating an intervention recommendation for the given patient based on the rankings given an assigned goal and an individual intervention effect estimation relate to managing human behavior/interactions between people.  For instance, the above limitations are related to activities between patients and care providers and include assigning/determining treatment plans to improve patient health.  The limitations directed to the data processing system, processor, memory, computer readable program, and personalized patient engagement “engine” merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  Furthermore, the limitation directed to how generation of the intervention recommendation includes using a “machine learning based causal inference pipeline” also amounts to, at the claimed high level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and merely linking use of the abstract idea to a particular technological environment or field of use without providing an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Accordingly, the claim recites at least one abstract idea.

-In relation to claims 2, 3, 12, 13, 21, and 22, these claims call for performing “feature engineering” (e.g., term/key word matching, identifying “features” from data, etc.) on the notes/records to identify “interactional” features, extracting context/behavioral features from the notes/records, identifying and extracting patient engagement features from patient engagement output, and identifying patient behavioral responses to target behaviors which amount to “mental processes” as such limitations can be practically performed in the human mind and/or with pen and paper at the currently claimed high level of generality.
-In relation to claims 6, 16, and 23, these claims recite that the matching includes matching the given patient according to similarity of the patient’s interactional/contextual/behavioral features to prototypical cases of each behavioral phenotype which again amounts to “mental processes” as such limitations can be practically performed in the human mind and/or with pen and paper at the currently claimed high level of generality.

-In relation to claims 8 and 18, these claims recite assigning tasks to the given patient based on the recommended intervention which also amounts to “mental processes” as such limitations can be practically performed in the human mind and/or with pen and paper at the currently claimed high level of generality.  Such limitations also amount to “certain methods of organizing human activity” because they relate to managing human behavior/interactions between people. 

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).

A data processing system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising: 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) coupled to the processor, wherein the memory has stored therein a computer readable program, wherein the computer readable program, when executed on the processor, causes the data processing system to implement a personalized patient engagement engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the computer readable program causes the data processing to: 
develop, by the personalized patient engagement engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a set of models that predict patient engagement to each of a plurality of targeted behaviors based on patient engagement semantics in anonymized unstructured care management notes and anonymized structured patient-care management records for a plurality of patients over a period of time, wherein developing the set of models further comprises clustering patients on a projected feature space to indicate behavioral phenotypes according to outcome- differentiating features and weights; 
match, by the personalized patient engagement engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a given patient to a behavioral phenotype within a plurality of behaviors phenotypes, wherein the plurality of behavioral phenotypes are composed of a number of prototypical patient cases according to their interactional, contextual, and behavioral features over the period of time (mere field of use limitation, see MPEP § 2106.05(h));
estimate, by the personalized patient engagement engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a propensity of positive behavioral responses of each of the plurality of targeted behaviors based on the set of models; 
dynamically update, by the personalized patient engagement engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), personalized intervention effectiveness rankings based on what has been shown to lead to positive responses for individuals with a similar behavioral profile based on the matched behavioral phenotype; 
generate, by the personalized patient engagement engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), an intervention recommendation for the given patient based on the personalized intervention effectiveness rankings relative to the patient given an assigned goal and an individual intervention effect estimation, wherein generating an intervention recommendation comprises using at least one machine learning based causal inference pipeline to generate causal recommendations (mere field of use limitation, see MPEP § 2106.05(h); using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
provide, by the personalized patient engagement engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the intervention recommendation to the care manager (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the data processing system, processor, memory,  computer readable program, and personalized patient engagement “engine,” the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of providing the intervention recommendation to the care manager, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation that the behavior phenotypes include a number of prototypical patient cases according to their interactional/contextual/behavior features over the time period, the Examiner submits that these additional limitations do no more than generally 
Furthermore, the additional limitation directed to how generation of the intervention recommendation includes using a “machine learning based causal inference pipeline” also amounts to, at the claimed high level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and merely linking use of the abstract idea to a particular technological environment or field of use without providing an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).


The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 8 and 18: These claims call for storing records to a database which merely amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 10, 25, and 26: This claim recites how the pipeline of claim 1 includes “engagement modeling” or “intervention effect estimation modeling” which again does no more than generally link use of the abstract idea to a particular technological environment or field of use without providing an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
Regarding the additional limitations of the data processing system, processor, memory,  computer readable program, and personalized patient engagement “engine,” the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation that the behavior phenotypes include a number of prototypical patient cases according to their interactional/contextual/behavior features over the time period, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without providing an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Furthermore, the additional limitation directed to how generation of the intervention recommendation includes using a “machine learning based causal inference pipeline” also amounts to, at the claimed high level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and merely linking use of the abstract idea to a particular technological environment or field of use without providing an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to providing the intervention recommendation to the care manager which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined such limitation to not be unconventional as it merely consists of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  

Therefore, claims 1-3, 6-8, 10-13, 16-18, and 20-26 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 10-13, 16-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0244292 to Rosenberg et al. (“Rosenberg”) in view of U.S. Patent App. Pub. No. 2014/0122389 to Riskin (“Riskin”) and U.S. Patent App. Pub. No. 2017/0004260 to Moturu et al. (“Moturu”):
Regarding claim 1, Rosenberg discloses a method (processes 300 and 400 in Figures 3 and 4), in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a personalized patient engagement engine (treatment recommendation computer system 102 of Figure 1 includes processor 522 and data storage system 523 with computer readable instructions 530 in Figure 5, where the storage system 523 includes memory per [0067], where the instructions cause the computer to perform steps per [0067], where the computer system 102 provides personalized patient treatment/adherence (engagement) information per [0099], and where the instructions/steps amount to an “engine”), the method comprising: 
developing, by the personalized patient engagement engine, a set of models ([0058]-[0060] discuss how one or more similar patients and treatment rankings are determined for a given patient described by patient information via determining same/similar characteristics while [0041] discusses various types of patient information such as personal/electronic health records (at least some of which are “structured” as they are in some sort of database due to the invention being computer-implemented), how quickly treatments worked, difficulty/discomfort experienced by patients with treatments, etc.; [0050]-[0052] also discuss various types of patient characteristics/information such as clinical information (e.g., condition status, demographics, allergies, etc.) and non-clinical information (e.g., behavioral, current treatments, willingness to take medications, etc.); for different respective given patients, there are different respective sets of one or more similar patients; accordingly, the set of characteristics/information and treatment rankings for each set of one or more similar patients is a different “model” resulting in a “set of models for a plurality of behavioral phenotypes” as they at least partially relate to behavior of the patients) that predict patient engagement to each of a plurality of targeted behaviors ([0059] discusses receiving ratings regarding how successful treatments (targeted behaviors) were and patient satisfaction with the treatments, [0063] discusses predicting user satisfaction with treatments, and [0099] discusses developing a short list of treatments most likely to work satisfactorily, predicting a user’s overall satisfaction, and providing treatment detail information including likelihood of patient adherence (patient engagement), where the ranked treatments are part of the patient models per [0058]-[0059] as discussed previously) based on patient engagement semantics in ... structured patient-care management records ([0041] discusses various types of patient information such as personal/electronic health records (at least some of which are “structured” as they are in some sort of database as the invention is computer-implemented), how for a plurality of patients over a period of time (the models are developed over some period of time), wherein developing the set of models further comprises clustering patients on a projected feature space to indicate behavioral phenotypes (as noted previously, the set of characteristics/information for each set of one or more similar patients per [0058] of Rosenberg is a different “model” resulting in a “set of models for a plurality of behavioral phenotypes” as they at least partially relate to behavior of the patients; also, the patients in each “model” are “clustered” as they have one or more common/similar characteristics/features; furthermore, as the system of Rosenberg is implemented in the recommendation computer system 102 of Figure 1 as noted previously, then the patient clustering occurs on some “projected feature space” (in memory 526 of Figure 5 of Rosenberg) whereby each model indicates a “behavioral phenotype” (set of behavioral characteristics)) according to outcome-differentiating features ([0058]-[0059] of Rosenberg discusses accessing treatment outcome information to determine the one or more patients that are similar to the given patient; accordingly, such outcome information would include “outcome-differentiating features” to differentiate each different set of one or more similar patients from other sets of one or more similar patients for other given patients) and weights ([0064] discusses how patients can be grouped according to their weights); 
matching, by the personalized patient engagement engine, a given patient to a behavioral phenotype ([0058] discusses how the computer 210 determines similar patients to the given patient via identifying one or more similar characteristics where the characteristics can include inter alia patient behaviors and willingness information per [0052], where such determination would amount to matching the given patient to behavioral phenotype based on the models (i.e., the behavioral phenotype of the same/similar patients)) within a plurality of behavioral phenotypes (for different respective given patients, there are different respective sets of one or more similar patients; accordingly, the set of characteristics/information for each set of one or more similar patients is a different “model” resulting in a “a plurality of behavioral phenotypes” as they at least partially relate to behavior of the patients), wherein the behavioral phenotypes are composed of a number of prototypical patient cases ([0041] of Rosenberg discusses how the patient information (from which the “behavioral phenotypes” are generated per [0058]) is compiled from e.g., thousands of patient/physician surveys which would represent “prototypical” patient cases against which the given patient case is compared; also, [0048] discusses uses of typical patient information) according to their interactional (again, the patient information includes for instance patient willingness to use alternative medicines or undergo various surgeries/treatments (which are “interactional features” because they involve interactions/actions of the patient) per [0052] of Rosenberg), contextual (again, the patient information includes for instance treatments the patient is currently taking and how quickly the treatment works (“context features” as they provide context to for instance the extent to which the patient values the effectiveness of the treatment) per [0052] of Rosenberg), and behavioral features (again, the patient information includes for instance patient behaviors such as dietary habits and extent to which the patient is willing to take prescription medications (“patient over the period of time (the behavior phenotypes are composed over the period of time);
estimating, by the personalized patient engagement engine, a propensity of positive behavioral responses of each of the plurality of targeted behaviors based on the set of models ([0059] discusses receiving ratings regarding how successful treatments (targeted behaviors) were and patient satisfaction with the treatments for the similar patients (based on the set of models), [0063] discusses predicting user satisfaction with treatments (where success/satisfaction is considered a “positive behavior response”), and [0099] discusses providing a likelihood of patient adherence to a treatment recommendation); 
dynamically updating, by the personalized patient engagement engine, personalized intervention effectiveness rankings based on what has been shown to lead to positive responses for individuals with a similar behavioral profile based on the matched behavioral phenotype ([0011] discusses generating updated treatment rankings based on clinical effectiveness (what has led to positive responses) for patients sharing characteristics with those of the given patient (individuals with a similar behavior profile which are based on the matched behavioral phenotype), where the updated rankings are provided to a user ([0082]) who is a patient or patient caregiver ([0068])); 
generating, by the personalized patient engagement engine, an intervention recommendation for the given patient based on the personalized intervention effectiveness rankings relative to the patient given an assigned goal and an individual intervention effect estimation ([0102] discusses reordering the updated version of the treatment list (the updated rankings) to reflect treatments most likely to be satisfying to the patient based on what the system now knows about the patient (given an “individual intervention effect estimation”) while wherein generating an intervention recommendation comprises using at least one machine learning based causal inference pipeline to generate causal recommendations ([0053] and [0062] of Rosenberg discuss use of advanced statistical and machine learning techniques to rank treatment options from those most likely to least likely to be a good match for the patient, where the intervention recommendations are the more highly ranked treatment options; furthermore, such machine learning techniques are a “machine learning based causal inference pipeline” because applying machine learning techniques to data involves various processing steps (part of a processing “pipeline”) that make causal inferences about the data to arrive at output, where recommended treatments would thus be “causal recommendations”); and 
providing, by the personalized patient engagement engine, the intervention recommendation to the care manager ([0082] discusses providing the updated treatment rankings (one of which is the “intervention recommendation”) to a user who can be a caregiver ([0068]), while [0103] discusses delivering a recommended treatment to a user who can be a caregiver ([0104]).
While Rosenberg discusses various types of patient information used to develop the models/lists of similar patients per at least [0041], [0051], and [0052] (e.g., such as ability of patients to adhere to treatments, overall effectiveness ratings, medical records, allergies, demographic information, etc., where at least some of such information amounts to “structured patient care management records” as discussed above), Rosenberg appears to be silent regarding unstructured care management notes, where the structured records and unstructured notes are anonymized.
Nevertheless, Riskin teaches ([0053]) that it was known in the healthcare informatics art to develop models of cohorts by identifying common patient characteristics through unstructured data (e.g., typed or dictated medical narrative notes for patients per [0009], which are “care management notes”) which advantageously facilitates accurate identification of cohorts to improve patient treatment determinations, quality improvement, comparative effectiveness, and the like ([0053]-[0055]).  Furthermore, Moturu discloses that it was known in the healthcare informatics art to privatize or anonymize patient data according to encryption protocols for adhering to privacy-related health regulations such as HIPAA ([0153]) as part of generating therapeutic interventions for patients (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the developed behavioral phenotype models of Rosenberg to be based on unstructured care management notes as taught by Riskin to advantageously facilitate accurate identification of the behavioral phenotype models thereby improving patient treatment determinations, quality improvement, comparative effectiveness, and the like.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the unstructured care management notes and structured patient-care management records of the Rosenberg/Riskin combination to be anonymized as taught by Moturu to advantageously adhere to privacy-related health regulations such as HIPAA and the like.

wherein developing the set of models comprises: 
performing... on the anonymized unstructured care management notes to identify interactional features (as noted previously in relation to claim 1, the set of characteristics/information for each set of one or more similar patients is a different “model” while [0052] of Rosenberg discusses how the characteristics/information can include for instance patient willingness to use alternative medicines or undergo various surgeries/treatments (which are “interactional features” because they involve interactions/actions of the patient); furthermore, per the combination with Riskin and Moturu, the models are developed from anonymized unstructured care management notes; accordingly, the above “interactional features” are obtained from such unstructured care management notes); 
extracting context and patient behavior-related features from the anonymized unstructured care management notes ([0052] of Rosenberg discusses how patient information can include treatments the patient is currently taking and how quickly the treatment works (“context features” as they provide context to for instance the extent to which the patient values the effectiveness of the treatment) and patient behaviors such as dietary habits and extent to which the patient is willing to take prescription medications (“patient behavior-related features”); such features would have to be “extracted” to be able to compare again a given patient per [0058] of Rosenberg); also, per the combination with Riskin and Moturu, the above “context and patient behavior-related features” are obtained from the anonymized unstructured care management notes); and 
quantitatively identifying patient engagement based on the extracted context and patient behavior-related features to form patient engagement output ([0059]-[0060] of .
However, the Rosenberg/Riskin/Moturu combination, as combined in relation to claim 1, appears to be silent regarding performing feature engineering on the anonymized care management notes to identify the interactional features.
Nevertheless, Moturu teaches ([0021]) that it was known in the healthcare informatics art to perform feature engineering (e.g., via rules) to generate various features in relation to treatment regimens which advantageously improves processing speed, accuracy, and personalization thereby improving digitally administered care provider support.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed feature engineering on the care management notes of the Rosenberg/Riskin/Moturu combination to generate/identify the interactional features as taught by Moturu to advantageously improve processing speed, accuracy, and personalization thereby improving digitally administered care provider support.

Regarding claim 3, the Rosenberg/Riskin/Moturu combination discloses the method of claim 2, further including wherein developing the set of models further comprises: 
performing ... on the anonymized structured patient-care management records to identify interactional features (as noted previously in relation to claim 1, the set of characteristics/information for each set of one or more similar patients is a different “model” ; 
extracting context and patient behavior-related features from the anonymized structured patient-care management records ([0052] of Rosenberg discusses how patient information can include treatments the patient is currently taking and how quickly the treatment works (“context features” as they provide context to for instance the extent to which the patient values the effectiveness of the treatment) and patient behaviors such as dietary habits and extent to which the patient is willing to take prescription medications (“patient behavior-related features”); such features would have to be “extracted” to be able to compare against a given patient per [0058] of Rosenberg); also, per the combination with Moturu, the above “context and patient behavior-related features” are obtained from the anonymized structured patient-care management records); 
extracting engagement features from the patient engagement output ([0059] of Rosenberg discusses how the outcome information (“patient engagement output” as noted above) can include for instance patient ratings regarding treatment success/effectiveness taking into account e.g., side effects/difficulty/effectiveness which would have to be extracted from the output to determine that such ratings even exist; also, [0053] discusses how effectiveness ratings can be used to rank treatments which would require extraction of such ratings to do so); and 
identifying patient behavioral responses to target behaviors ([0013] and [0052] of Rosenberg discusses how the patient information can include identifying an extent to which a patient is willing to take prescription medications (where the target behavior is taking the prescription medication and the patient behavior response is the patient willingness to take the prescription medication); also, [0041] discusses how the patient information can include the ability of the patient to adhere to a treatment (where the target behavior is adhering to the treatment and the patient behavior response is the ability of the patient to adhere to the treatment).
However, the Rosenberg/Riskin/Moturu combination, as combined in relation to claim 2, appears to be silent regarding performing feature engineering on the anonymized patient-care management records to identify the interactional features.
Nevertheless, Moturu teaches ([0021]) that it was known in the healthcare informatics art to perform feature engineering (e.g., via rules) to generate various features in relation to treatment regimens which advantageously improves processing speed, accuracy, and personalization thereby improving digitally administered care provider support.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed feature engineering on the patient management records of the Rosenberg/Riskin/Moturu combination to generate/identify the interactional features as taught by Moturu to advantageously improve processing speed, accuracy, and personalization thereby improving digitally administered care provider support.

Regarding claim 6, the Rosenberg/Riskin/Moturu combination discloses the method of claim 3, further including wherein matching the given patient to a behavioral phenotype comprises matching the given patient according to similarity of the given patient's interactional, contextual, and behavioral features to the prototypical cases of each behavioral phenotype ([0058] of Rosenberg discusses identifying which of the one or more patients have characteristics/conditions/treatments the same as or similar to (match) those of the given patient, where each set of one or more similar patients is associated with a “behavioral phenotype” (collection of behavioral characteristics) as discussed previously, such as the various behaviors discussed in [0052] of Rosenberg; also, as the patient information includes interactional, contextual, and behavioral features as discussed above in relation to claim 5, then the similarity of the given patient to the one or more similar patients is similarity of such interactional, contextual, and behavioral features; still further, each behavioral phenotype includes “prototypical cases” as discussed above in relation to claim 5).

Regarding claim 7, the Rosenberg/Riskin/Moturu combination discloses the method of claim 3, further including providing corrections and interpretations to the extracted engagement features ([0105] of Rosenberg discusses expressing (interpreting) or adjusting (correcting) patient experiences regarding side effects/difficulty/effectiveness (which are the “extracted engagement features” per [0059] as discussed above in relation to claim 3)).

Regarding claim 8, the Rosenberg/Riskin/Moturu combination discloses the method of claim 1, further including: 
assigning one or more tasks to the given patient based on the recommended intervention ([0082] of Rosenberg discusses providing the updated treatment rankings (one of which are the “recommended intervention”) to a user who can be the patient ([0068]), [0103] of ; and 
storing recommendation records for the recommended intervention to a database (as the system is implemented via computer 102 of Figure 1 of Rosenberg as discussed previously, then recommendation records regarding the recommended intervention (e.g., such as those of the user interface of Figure 12) are stored to a database of the system; for instance, [0016] of Rosenberg notes how storage device includes a database of treatment information and Figure 2 illustrates how storage device 212 includes treatment information 218).

Regarding claim 10, the Rosenberg/Riskin/Moturu combination discloses the method of claim 1, further including wherein the at least one machine learning based causal inference pipeline comprises engagement modeling or intervention effect estimation modeling (as noted above, [0053] and [0062] of Rosenberg discuss how the “machine learning based causal inference pipeline” can be used to rank treatments while [0011] discusses how ranking the treatments can make use of patient information such as clinical effectiveness data of the identified treatments (“intervention effect estimations”) and [0013] discusses how the patient information can also include information such as indications regarding whether a patient is leaning towards particular treatments or the extent to which the patient is willing to take various medications (“engagement information”); accordingly, as part of ranking the treatments based on the above “intervention effect estimations” and “engagement information,” the machine learning 

Regarding claim 11, Rosenberg discloses a non-transitory computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a processor of a data processing system, causes the data processing system to implement a personalized patient engagement engine (treatment recommendation computer system 102 of Figure 1 includes processor 522 and data storage system 523 with computer readable instructions 53 (computer readable program) in Figure 5, where the storage system 523 includes memory per [0067] (computer readable storage medium), where the instructions cause the computer to perform steps per [0067], where the computer system 102 provides personalized patient treatment/adherence (engagement) information per [0099], and where the instructions/steps amount to an “engine”), wherein the computer readable program causes the data processing to: 
The remaining limitations of claim 11 are disclosed by the Rosenberg/Riskin/Moturu combination as discussed above in relation to claim 1.

Claims 12, 13, 16-18, and 26 are rejected in view of the Rosenberg/Riskin/Moturu combination as respectively discussed above in relation to claims 2, 3, 6-8 and 10.

Regarding claim 20, Rosenberg discloses a data processing system (computer 102 of Figure 1) comprising: 
a processor (processor 522 in Figure 5); and 
a memory coupled to the processor (storage system 523 of Figure 5 includes memory per [0067]), wherein the memory has stored therein a computer readable program (instructions 530 of Figure u5), wherein the computer readable program, when executed on the processor, causes the data processing system to implement a personalized patient engagement engine (the instructions cause the computer to perform steps per [0067], where the computer system 102 provides personalized patient treatment/adherence (engagement) information per [0099], and where the instructions/steps amount to an “engine”), wherein the computer readable program causes the data processing to: 
The remaining limitations of claim 20 are disclosed by the Rosenberg/Riskin/Moturu combination as discussed above in relation to claim 1.

Claims 21, 22, 23, 24, and 25 are rejected in view of the Rosenberg/Riskin/Moturu combination as respectively discussed above in relation to claims 2, 3, 6, 7, and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686